DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the rack members” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be treated as depending from Claim 2 where the rack member is first recited.
Claims 16 and 19 recite “the rack members” which renders the claims indefinite. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, the claims will be treated as depending from Claim 12 where the rack member is first recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard in US Patent 5649558.
Regarding Claim 1, Richard teaches a walker comprising: a frame assembly comprising first and second back legs (28/38), first and second front legs (26/36), and a handlebar (14) fixedly coupled to the first and second back legs; and intermediate members (24/12 and 34/12) coupling the first and second back legs to the first and second front legs, respectively, and configured to provide selective vertical adjustment of vertical positions of the first and second front legs relative to the first and second back legs and relative to a first surface engaged by lower ends of the first and second back legs and enable the first and second front and back legs of the walker to engage and support the walker on the first surface engaged by the lower ends of the first and second back legs and simultaneously engage and support the walker on at least a second surface engaged by lower ends of the first and second front legs.
Regarding Claim 9, Richard teaches that the intermediate members are the only coupling between the first and second back legs and the first and second front legs.
Regarding Claim 11, Richard teaches a walker comprising: a frame assembly comprising first and second back legs (28/38), first and second front legs (26/36), and a handlebar (14) fixedly coupled to the first and second back legs; and a rack and pinion system (70) coupling the first and second back legs to the first and second front legs, respectively, and configured to provide selective vertical adjustment of vertical positions of the first and second front legs relative to the first and second back legs and relative to a first surface engaged by lower ends of the first and second back legs and enable the first and second front and back legs of the walker to engage and support the walker on the first surface engaged by the lower ends of the first and second back legs and simultaneously engage and support the walker on at least a second surface that is engaged by lower ends of the first and second front legs and at a different vertical elevation than the first surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Richard as applied to Claim 1 above in view of O’Sullivan in US Publication 2017/00144298. Richard is silent on the use of wheels or adjustable members on the legs. O’Sullivan teaches a walker including front (16) and back (18) legs, wheels (44) rotatably secured to lower ends of the first and second front legs, wheels (44) rotatably secured to lower ends of the first and second back legs, and adjustable members (26 and 28) at lower ends of each of the first and second front and back legs configured to be selectively extended or retracted along the longitudinal axes of the first and second front and back legs to adjust the lengths of the first and second front and back legs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richard by adding wheels and adjustable members as taught by O’Sullivan in order to allow the user to easily move across the ground and adjust the walker for users of different sizes.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richard as applied to Claim 11 above in view of O’Sullivan in US Publication 2017/00144298. Richard is silent on the use of wheels or adjustable members on the legs. O’Sullivan teaches a walker including front (16) and back (18) legs, wheels (44) rotatably secured to lower ends of the first and second front legs, wheels (44) rotatably secured to lower ends of the first and second back legs, and adjustable members (26 and 28) at lower ends of each of the first and second front and back legs configured to be selectively extended or retracted along the longitudinal axes of the first and second front and back legs to adjust the lengths of the first and second front and back legs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richard by adding wheels and adjustable members as taught by O’Sullivan in order to allow the user to easily move across the ground and adjust the walker for users of different sizes.

Allowable Subject Matter
Claims 2-4, 10, and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rost, Brunengo, Sigsworth et al., and Nerramore teach walkers for uneven surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636